Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is response to Application 17/176,755 filed on 02/16/2021 in which claims 1-28 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1, 8, 15 and 22 recite “known payload”.  What is known payload?  Is it a sequence/data that is predefined/predetermined and stored? Which entity’s perspective is the payload known?  
All dependent claims corresponding to the above independent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph by virtue of their dependencies on the respective independent claims.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 12, 13, 15, 17, 18, 22, 26 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (US 2021/0160149).

1. Regarding claim 1, Ma teaches a method of wireless communication by a user equipment (UE) (Figures 12 and 13), comprising: receiving, from a base station, a configuration for a known payload (Figures 12 and 13 Paragraphs [0131], [0136] to [0140], [0151] and [0159] BS sends AI/ML related information to the UE to facilitate joint training.), the known payload common to a plurality of UEs (Paragraphs [0136] to [0140]); receiving, from the base station, a message including the known payload; and performing online training of a machine learning model with the known payload (Figure 12 and 13, Paragraphs [0136] to [0140] AI/ML related information to the UE to facilitate joint training).

2. Regarding claim 15, Ma teaches an apparatus of a user equipment (UE) for wireless communication (Figure 2), comprising: a memory; and at least one processor coupled to the memory and configured: to receive, from a base station, a configuration for a known payload that is common to a plurality of UEs (Figures 12 and 13 BS sends AI/ML related information to the UE to facilitate joint training.); to receive, from the base station, a message including the known payload; and to train a machine learning model with the known payload (Figure 12 and 13, Paragraphs [0136] to [0140] and [0159]  AI/ML related information to the UE to facilitate joint training).

3. Regarding claims 3 and 17, Ma teaches further comprising receiving an indication of where to receive the known payload, the indication being either pre-configured or received via radio resource control (RRC) signaling, a media access control (MAC) control element or a physical downlink control channel (PDCCH) (Figure 12 and 13, Paragraphs [0131], [0136] to [0140], [0151] and [0159] training request through DCI, RRC or MAC signaling)

4. Regarding claims 4 and 18, Ma teaches in which the indication defines a periodicity, duration, aggregation level, and/or payload size of the known payload (Figure 12 and 13, Paragraphs [0136] to [0140] AI/ML related information to the UE to facilitate joint training).

5. Regarding claim 8, Ma teaches a method of wireless communication by a base station, comprising: configuring a known payload for a plurality of user equipments (UEs) (Figures 12 and 13 Paragraphs [0136] to [0140] BS sends AI/ML related information to the UE to facilitate joint training.); signaling, to the plurality of UEs, an indication of which physical channel will include the known payload, and time/frequency resources of the known payload (Figure 12 and 13, Paragraphs [0136] to [0140] AI/ML related information to the UE to facilitate joint training); and transmitting, to the plurality of UEs, the known payload to enable the plurality of UEs to train machine learning models at the plurality of UEs (Figure 12 and 13, Paragraphs [0136] to [0140] AI/ML related information to the UE to facilitate joint training).
 
6.  Regarding claim 22, Ma teaches an apparatus of a base station for wireless communication (Figure 3), comprising: a memory; and at least one processor coupled to the memory and configured: to configure a known payload for a plurality of user equipments (UEs) (Figures 12 and 13 Paragraphs [0136] to [0140] BS sends AI/ML related information to the UE to facilitate joint training.; to signal, to the plurality of UEs, an indication of which physical channel will include the known payload, and time/frequency resources of the known payload (Figure 12 and 13, Paragraphs [0131], [0136] to [0140], [0151] and [0159] AI/ML related information to the UE to facilitate joint training; physical channel); and to transmit, to the plurality of UEs, the known payload to enable the plurality of UEs to train machine learning models at the plurality of UEs Figure 12 and 13, Paragraphs [0136] to [0140] AI/ML related information to the UE to facilitate joint training);.

7. Regarding claims 12 and 26, Ma teaches in which the known payload is defined within a physical downlink control channel (PDCCH) (Figure 12 and 13, Paragraphs [0123] to [0126] and [0136] to [0140] AI/ML related information to the UE to facilitate joint training, sent through DCI/PDCCH).

8. Regarding claims 13 and 27, Ma teaches further comprising transmitting an message indicating where to receive the known payload, the message being either pre-configured or transmitted via radio resource control (RRC) signaling, a media access control (MAC) control element or a physical downlink control channel (PDCCH) (Paragraph [0131], [0151] and [0159] training request through DCI, RRC or MAC signaling).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 11, 14, 16, 19, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2021/0160149) in view of Kim et al. (US 2022/0095367 A1).

9. Regarding claims 2 and 16, Ma does not explicitly disclose in which the configuration comprises a radio resource control (RRC) configured scrambling seed.
     Kim teaches in which the configuration comprises a radio resource control (RRC) configured scrambling seed (Paragraphs [0339] and [0340] RRC signaling for N_ID, seed values of scrambling sequence distinguished by N_ID).
      It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide in which the configuration comprises a radio resource control (RRC) configured scrambling seed as taught by Kim in the system of Ma for scrambling a downlink channel see Paragraph [0334] of Kim.
	
10. Regarding claims 5 and 19, Ma does not explicitly disclose, in which the known payload is located in a physical broadcast channel (PBCH), a physical downlink shared channel (PDSCH), or a physical downlink control channel (PDCCH).
     Kim teaches in which the known payload is located in a physical broadcast channel (PBCH), a physical downlink shared channel (PDSCH), or a physical downlink control channel (PDCCH) (Paragraphs [0136], [0334], PDCCH and PDSCH).
     It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide in which the known payload is located in a physical broadcast channel (PBCH), a physical downlink shared channel (PDSCH), or a physical downlink control channel (PDCCH) as taught by Kim in the system of Ma for scrambling a downlink channel see Paragraph [0334] of Kim.

11. Regarding claims 11 and 25, Ma teaches the time/frequency resources comprise periodicity, duration, and payload size of the known payload (Figure 12 and 13, Paragraphs [0136] to [0140] AI/ML related information to the UE to facilitate joint training). 
       Ma does not explicitly disclose in which the physical channel comprises a physical downlink control channel (PDCCH), a physical broadcast channel (PBCH), or a physical downlink shared channel (PDSCH).
         Kim teaches in which the known payload is located in a physical broadcast channel (PBCH), a physical downlink shared channel (PDSCH), or a physical downlink control channel (PDCCH) (Paragraphs [0136], [0334], PDCCH and PDSCH).
         It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide in which the known payload is located in a physical broadcast channel (PBCH), a physical downlink shared channel (PDSCH), or a physical downlink control channel (PDCCH) as taught by Kim in the system of Ma for scrambling a downlink channel see Paragraph [0334] of Kim.
 
12. Regarding claims 14 and 28, Ma does not explicitly disclose in which configuring the known payload comprises transmitting a scrambling seed via radio resource control (RRC) signaling.
     Kim teaches in which configuring the known payload comprises transmitting a scrambling seed via radio resource control (RRC) signaling (Paragraphs [0339] and [0340] RRC signaling for N_ID, seed values of scrambling sequence distinguished by N_ID).
      It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide in which configuring the known payload comprises transmitting a scrambling seed via radio resource control (RRC) signaling as taught by Kim in the system of Ma for scrambling a downlink channel see Paragraph [0334] of Kim

Claims 6, 7, 9, 10, 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2021/0160149) in view of Wang et al. (US 2021/0342687 A1).

13. Regarding claims 6, 9, 20 and 23, Ma does not explicitly disclose in which the message comprises a multicast message.
     Wang teaches in which the message comprises a multicast message (Wang Paragraphs [201] to [0203] broadcast or multicast message).
     It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide in which the message comprises a multicast message as taught by Wang in the system of Ma for communicating neural network formation configurations see paragraph [0201].

14. Regarding claims 7, 10, 21 and 24, Ma does not explicitly disclose in which the message comprises a broadcast message.
     Wang teaches in which the message comprises a broadcast message (Wang Paragraphs [201] to [0203] broadcast or multicast message).
     It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide in which the message comprises a broadcast message as taught by Wang in the system of Ma for communicating neural network formation configurations see paragraph [0201].

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

Kim (US 2022/0159641 A1) Setting physical control channels based on setting information and scrambling based on different initial values.
O’Shea et al. (US 2019/0274108 A1) Communication channel modeling using machine-learning networks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466